Exhibit 10.5

September 17, 2009

Scott Pomeroy

President and CEO

Local Insight Media Holdings, Inc.

188 Inverness Drive West

Englewood, CO 80112

Dear Scott:

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal Private Equity Performance Improvement Group, LLC
(“A&M”) and Local Insight Media Holdings, Inc. (together with its subsidiaries
and operating affiliates, the “Company”), including the scope of the services to
be performed and the basis of compensation for those services. Upon execution of
this letter by each of the parties below and receipt of the retainer described
below, this letter will constitute an agreement between the Company and A&M.

 

  1. Description of Services

 

  a. Officers. In connection with this engagement, A&M shall make available to
the Company:

 

  (i) Richard Jenkins to serve as the Company’s Interim Chief Financial Officer
(the “CFO”); and

 

  (ii) Upon the mutual agreement of A&M and the Company, such additional
consulting personnel as are necessary to assist in the performance of the duties
set forth in clause 1.b. below (the “Additional Personnel”). Any Additional
Personnel shall provide services on such terms and conditions and for such
compensation as the Company and A&M shall mutually agree upon. Such Additional
Personnel may be designated by the Company as officers, depending on the nature
and tenure of the assignment.

LOGO [g95251g69m58.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 2

    Engagement Agreement

 

  b. Duties. The CFO shall act as the Chief Financial Officer for the Company
and oversee the management of the Company’s Finance and Accounting Group.
Without limiting the generality of the foregoing, such duties shall include the
following:

 

  (i) The CFO, together with any Additional Personnel, in cooperation with the
Chief Executive Officer of the Company (the “CEO”), shall (i) lead the Company’s
cost-cutting initiative and (ii) perform a financial review of the Company,
including but not limited to a review and assessment of financial information
that has been, and that will be, prepared by the Company, including without
limitation its short and long-term projected cash flows.

 

  (ii) The CFO and any Additional Personnel shall work to evaluate the
structure, processes and functionally of the Finance and Accounting
organization. Based on this evaluation the CFO and any Additional Personnel
shall work to design and implement improvement initiatives.

 

  (iii) The CFO and any Additional Personnel shall assist the CEO in developing
for review by the Company’s Board of Directors (the “Board”) possible strategic
alternatives for maximizing the Company’s enterprise value.

 

  (iv) The CFO and any Additional Personnel shall lead the development of the
Company’s budgeting and long term financial forecasting activities.

 

  (v) The CFO and any Additional Personnel shall perform such other services as
may be reasonably assigned by the CEO.

 

  c. Reporting; Compliance with Policies. The CFO and any Additional Personnel
shall report to the CEO. The CFO and any Additional Personnel shall observe and
comply with the Company’s rules and policies, as the same may be adopted and
amended from time to time.

 

  d. Employment by A&M. The CFO and any Additional Personnel will continue to be
employed by A&M and while rendering services to the Company will continue to
work with other personnel at A&M in connection with other unrelated matters, it
being understood, however, that: (i) such work on other unrelated matters will
not unduly interfere with services pursuant to this engagement and (ii) the CFO
shall devote substantially all his working time and efforts to the business and
affairs of the Company. With respect to the Company, however, the CFO and any
Additional Personnel shall operate under the direction of the CEO.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 3

    Engagement Agreement

 

  e. Projections; Reliance; Limitation of Duties. You understand that the
services to be rendered by the CFO and any Additional Personnel may include the
preparation of projections and other forward-looking statements, and that
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections and other
forward-looking statements. In addition, the CFO and any Additional Personnel
will be relying on information provided by other members of the Company’s
management in the preparation of those projections and other forward-looking
statements. Neither the CFO, any Additional Personnel nor A&M makes any
representation or guarantee that an appropriate proposal or strategic
alternative can be formulated for the Company, that any proposal or strategic
alternative presented to the Board will be more successful than all other
possible proposals or strategic alternatives or, if formulated, that any
proposed plan or strategic alternative will be accepted by any of the Company’s
creditors, shareholders and other constituents. Further, neither the CFO, and
any Additional Personnel nor A&M assumes responsibility for the selection of any
proposal or strategic alternative that any such officer assists in formulating
and presenting to the Board, and the CFO and any Additional Personnel shall be
responsible for implementation only of the proposal or alternative approved by
the Board and only to the extent and in the manner authorized and directed by
the Board.

 

  f. In connection with the services to be provided hereunder, from time to time
A&M may utilize the services of employees of its affiliates. Such affiliates are
wholly owned by A&M’s parent company and employees.

 

  2. Compensation

 

  a. The CFO will be paid by the Company at an hourly rate of $640 per hour.

 

  b. Any Additional Personnel will be paid by the Company at the following
hourly billing rates.

 

i.    Other Managing Directors    $ 640 ii.    Senior Directors    $ 550 iii.   
Max Fulton and other Directors    $ 450 iv.    Managers    $ 375 v.    Brandon
Crawley and other Senior Associates    $ 315

The rates above will be discounted 20%. This additional discount will be
accumulated for the CFO and any Additional Personnel during the duration of the
engagement and is defined as “Accumulated Discount”. The Accumulated Discount
can be recuperated through an incentive fee as defined in Section 2(e).

Such rates shall be subject to adjustment annually at such time as A&M adjusts
its rates generally, but not by more than two percent (2%) per annum without the
Company’s prior written consent.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 4

    Engagement Agreement

 

A&M agrees that: (i) the Company will not provide A&M, the CFO or any Additional
Personnel with any unemployment, medical, dental, worker’s compensation and/or
disability insurance hereunder and (ii) the Company shall not withhold any
federal, state or local income, unemployment or other taxes with respect to the
services rendered hereunder.

 

  c. In addition, A&M will be reimbursed by the Company for the reasonable
out-of-pocket expenses of the CFO and any Additional Personnel, and if
applicable, other A&M personnel, incurred in connection with this assignment,
such as travel, lodging, duplications, computer research, messenger and
telephone charges. A&M’s invoices for reimbursable expenses shall be accompanied
by an itemized account of such expenses together with copies of receipts for
expenses which are greater than $500. A&M charges a flat rate of 3% of hourly
professional fees to cover otherwise unbilled items such as telephone and
conferencing charges, computer use, technology and software license fees and
other internal services. A&M will present invoices monthly in arrears. Each
invoice will contain an itemized description of all applicable charges for the
month in question. Invoices are due within thirty (30) days following the
Company’s receipt thereof. Should any invoice remain unpaid for more than 30
days after the date thereof, interest shall be paid at the lesser of 1.5% per
month or the maximum amount permissible under law per month.

 

  d. An incentive fee will be established that will entitle A&M to receive up to
2.5 multiplied times the Accumulated Discount based on definable success
thresholds that will be mutually agreed upon between the Company and A&M (the
“Incentive Fee”). These thresholds will be determined within the first 45 days
of the project once success metrics can more readily be determined and agreed
upon.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 5

    Engagement Agreement

 

  3. Term

The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 30 days’ written notice to the other party.
A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue to
represent the Company, or unless other just cause exists. In the event of any
such termination, any fees and expenses due to A&M shall be remitted promptly
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination). If the Company terminates this engagement without Cause or
if A&M terminates this engagement for Good Reason, A&M shall also be entitled to
receive the Incentive Fee upon the occurrence of the event mutually agreed upon
pursuant to Section 2(e) as the trigger for the payment of the Incentive Fee if
such event occurs within six months of the termination. The Company may
immediately terminate A&M’s services hereunder at any time for Cause by giving
written notice to A&M. Upon any such termination, the Company shall be relieved
of all of its payment obligations under this Agreement, except for the payment
of fees and expenses through the effective date of termination (including fees
and expenses that accrued prior to but were invoiced subsequent to such
termination) and its obligations under paragraphs 7 and 8. For purposes of this
Agreement, “Cause” shall mean if (i) the CFO or any of the Additional Personnel
is convicted of, admits guilt in a written document filed with a court of
competent jurisdiction to, or enters a plea of nolo contendere to, an allegation
of fraud, embezzlement, misappropriation or any felony; (ii) the CFO or any of
the Additional Personnel willfully disobeys a lawful direction of the Board;
(iii) a material breach of any material obligation of A&M, the CFO or any
Additional Personnel under this Agreement which is not cured within 30 days of
the Company’s written notice thereof to A&M describing in reasonable detail the
nature of the alleged breach; or (iv) the CFO’s or any Additional Personnel’s
unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s premises or while performing his or her duties and
responsibilities under this letter agreement. For purposes of this Agreement,
termination for “Good Reason” shall mean either its resignation caused by a
breach by the Company of any of its material obligations under this Agreement
that is not cured within 30 days of A&M having given written notice of such
breach to the Company describing in reasonable detail the nature of the alleged
breach or a filing of a petition under Chapter 11 of the United States
Bankruptcy Code in respect of the Company unless within 45 days thereafter (or,
if sooner, prior to the date on which a plan of reorganization is confirmed or
the case is converted to one under Chapter 7), the Company has obtained judicial
authorization to continue the engagement on the terms herein pursuant to an
order which has become a final, nonappealable order.

 

  4. No Audit, Duty to Update.

It is understood that the CFO and any Additional Personnel and A&M are not being
requested to perform an audit, review or compilation, or any other type of
financial statement reporting or attestation engagement that is subject to the
rules of the AICPA, SEC or other state or national professional or regulatory
body. The CFO and any Additional Personnel shall be entitled to rely on the
accuracy and validity of the data disclosed to them or supplied to them by
employees and representatives of the Company. The CFO and any Additional
Personnel and A&M are under no obligation to update data submitted to them or
review any other areas unless specifically requested by the CEO to do so.
Notwithstanding the foregoing, A&M acknowledges and agrees that the CFO and any
Additional Personnel shall be involved in the preparation and assessment of the
following: (i) pre-audit compliance relating to the Company’s annual financial
statements; (ii) the Company’s quarterly and other financial statements; and
(iii) the periodic filings with the SEC made by Local Insight Regatta Holdings,
Inc., a subsidiary of the Company.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 6

    Engagement Agreement

 

  5. No Third Party Beneficiary.

The Company acknowledges that all advice (written or oral) given by A&M to the
Company in connection with this engagement is intended solely for the benefit
and use of the Company (limited to its Board and management) in considering the
matters to which this engagement relates. The Company agrees that no such advice
shall be used for any other purpose or reproduced, disseminated, quoted or
referred to at any time in any manner or for any purpose other than
accomplishing the tasks referred to herein without A&M’s prior approval (which
shall not be unreasonably withheld), except as required by law.

 

  6. Conflicts.

A&M is not currently aware of any relationship that would create a conflict of
interest with the Company or those parties-in-interest of which you have made us
aware. Because A&M is a consulting firm that serves clients on an international
basis in numerous cases, both in and out of court, it is possible that A&M may
have rendered or will render services to or have business associations with
other entities or people which had or have or may have relationships with the
Company, including creditors of the Company. In the event you accept the terms
of this engagement, A&M will not represent, and A&M has not represented, the
interests of any such entities or people in connection with this matter.

 

  7. Confidentiality / Non-Solicitation.

A&M, the CFO and any Additional Personnel will: (i) not use Confidential
Information (as that term is defined below) for any purpose other than the
fulfillment of their obligations under this Agreement; (ii) not disclose
Confidential Information to any third party (other than employees of affiliates
of A&M and the Company’s consultants and advisors on a need-to-know basis)
without the prior written consent of the Company (except as required pursuant to
applicable law, regulation or legal process); and (iii) protect and treat all
Confidential Information with the same degree of care as A&M uses to protect its
own confidential information of like importance, but in no event with less than
reasonable care. Upon expiration or termination of this letter agreement, or at
any time upon the Company’s request, A&M, the CFO and any Additional Personnel
will, as promptly as practicable and at the Company’s discretion, either return
or destroy all Confidential Information, in whole or in part, in whatever
format, including any copies thereof. Notwithstanding anything to the contrary,
A&M may retain, subject to its confidentiality obligation, one copy of the
Company’s information (including Confidential Information) for internal record
keeping purposes, but only for that period of time necessary to evidence
compliance with this Agreement or other legal requirements (in which case such
retained Confidential Information shall remain subject to the obligations set
forth in this Section 7). A&M acknowledges that in the event of any breach of
this Section 7(a) by A&M, the CFO and any Additional Personnel, the extent of
the Company’s damages would be difficult or impossible to ascertain and there
would be available to the Company no adequate remedy at law. Accordingly,
without prejudice to any other rights and remedies otherwise available to the
Company, A&M agrees that in the event of any such breach: (i) the Company will
be entitled to injunctive or other equitable relief without the necessity of
proving actual damages in connection with such breach and (ii) A&M hereby
irrevocably waives any requirement for the securing or posting of any bond in
connection with such injunctive or equitable relief.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 7

    Engagement Agreement

 

As used herein, the term “Confidential Information” means all non-public,
confidential or proprietary information (whether in oral or written form,
whether electronically stored or otherwise) that is furnished, delivered or made
by the Company to A&M, the CFO or any Additional Personnel (including, without
limitation, the following types of information: business plans and proposals,
financial information and projections, marketing plans and studies, pricing
information, technical information, customer and supplier lists, internal
business procedures and computer system passwords), together with all analyses,
compilations, forecasts, studies or other documents prepared by A&M, the CFO or
any Additional Personnel which contain or reflect any such information.
Notwithstanding the foregoing, the term “Confidential Information” shall not
include information which: (i) is or becomes generally available to the public
other than as a result of a disclosure by A&M, the CFO or any Additional
Personnel; (ii) was known to A&M, the CFO or any Additional Personnel at the
time of disclosure as shown by its records in existence at the time of
disclosure; (iii) is independently developed by A&M, the CFO or any Additional
Personnel without use of information furnished by the Company and without
violating any of the obligations arising hereunder; or (iv) is or becomes
available to A&M, the CFO or any Additional Personnel on a non-confidential
basis from a source (other than the Company) which, to the best of their
knowledge after due inquiry, is not prohibited from disclosing such information
by a legal, contractual or fiduciary obligation to the Company.

Except as specifically provided for in this letter, the Company on behalf of
itself and its subsidiaries and affiliates and any person which may acquire all
or substantially all of its assets agrees that, until two (2) years subsequent
to the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M who worked on this engagement while
employed by A&M (“Solicited Person”). Should the Company or any of its
subsidiaries or affiliates or any person who acquires all or substantially all
of its assets extend an offer of employment to or otherwise engage any Solicited
Person and should such offer be accepted, A&M shall be entitled to a fee from
the party extending such offer equal to the Solicited Person’s hourly client
billing rate at the time of the offer multiplied by 4,000 hours for a Managing
Director, 3,000 hours for a Senior Director and 2,000 hours for any other A&M
employee. The fee shall be payable at the time of the Solicited Person’s
acceptance of employment or engagement.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 8

    Engagement Agreement

 

  8. Indemnification.

The Company shall indemnify the CFO to the same extent as the most favorable
indemnification it extends to its officers or directors, whether under the
Company’s bylaws, its certificate of incorporation, by contract or otherwise,
and no reduction or termination in any of the benefits provided under any such
indemnities shall affect the benefits provided to the CFO. The CFO shall be
covered as an officer under the Company’s existing director and officer
liability insurance policy. As a condition of A&M accepting this engagement, a
Certificate of Insurance evidencing such coverage shall be furnished to A&M
prior to the effective date of this Agreement. The Company shall give thirty
(30) days’ prior written notice to A&M of cancellation, non-renewal, or material
change in coverage, scope, or amount of such director and officer liability
policy. The Company shall also maintain such insurance coverage for the CFO for
a period of not less than two years following the date of the termination of
such officer’s services hereunder. The provisions of this Section 8 are in the
nature of contractual obligations and no change in applicable law or the
Company’s charter, bylaws or other organizational documents or policies shall
affect the CFO’s or rights hereunder. The attached indemnity provisions are
incorporated herein and the termination of this agreement or the engagement
shall not affect those provisions, which shall survive termination.

 

  9. Work Product. All Work Product (as that term is defined below) will be
promptly disclosed and furnished to the Company. Upon payment of all fees and
expenses owed to A&M, all right, title and interest in the Work Product will
vest in the Company and the Work Product will be deemed to be a work made for
hire. To the extent it may not be considered a work made for hire, upon payment
of all fees and expenses owed to A&M, A&M hereby assigns to the Company all
right, title and interest in the Work Product, including all copyrights, patent
rights, patents and applications therefor. Upon request, and without charge, A&M
agrees to provide such assistance to the Company (including by executing
assignments and other documents) as may reasonably be required to protect,
convey and enforce the rights of the Company in and to the Work Product.

As used herein, the term “Work Product” means any work product, deliverable,
discovery, invention, improvement, process, or original work of authorship
(whether or not patentable, copyrightable or subject to other legal protection)
made, developed, conceived of or reduced to practice by A&M, the CFO or any
Additional Personnel, either alone or jointly with others, in the course of or
resulting from the performance of the services described in this letter
agreement. Notwithstanding anything to the contrary, A&M shall retain all right,
title and interest in and to: (1) all A&M’s pre-existing patents, copyrights,
trademarks, and other intellectual property rights and (2) all A&M’s
methodologies, processes, techniques, ideas, designs, techniques,
configurations, concepts, trade secrets, and know-how embodied in the
deliverables or that A&M may develop or supply in connection with this Agreement
(“A&M Knowledge”) (it being understood that the Company will own outright all
deliverables themselves). A&M may use A&M Knowledge for any purpose.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 9

    Engagement Agreement

 

  10. Miscellaneous.

This Agreement shall (together with the attached indemnity provisions) be:
(a) governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto. The
Company and A&M agree to waive trial by jury in any action, proceeding or
counterclaim brought by or on behalf of the parties hereto with respect to any
matter relating to or arising out of the performance or non-performance of the
Company or A&M hereunder. The Company and A&M agree, to the extent permitted by
applicable law, that any Federal Court sitting within the Southern District of
New York shall have exclusive jurisdiction over any litigation arising out of
this Agreement; to submit to the personal jurisdiction of the Courts of the
United States District Court for the Southern District of New York; and to waive
any and all personal rights under the law of any jurisdiction to object on any
basis (including, without limitation, inconvenience of forum) to jurisdiction or
venue within the State of New York for any litigation arising in connection with
this Agreement. Notwithstanding anything herein to the contrary, A&M may, with
the Company’s prior written consent, which will not be unreasonably withheld or
delayed, reference or list the Company’s name and/or a general description of
the services in A&M’s marketing materials, including, without limitation, on
A&M’s website.

This Agreement shall be binding upon and inure to the benefit of parties hereto
and their respective successors and assigns. Notwithstanding the foregoing, A&M
shall not be entitled to assign or transfer any or all of its rights or
obligations hereunder without the prior written consent of the Company. Any
attempted assignment or transfer which is made in violation of this paragraph
shall be null and void and shall be deemed a material breach of this Agreement.

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 10

    Engagement Agreement

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

Very truly yours, Alvarez & Marsal Private Equity Performance Improvement Group,
LLC By:  

/s/ RICHARD JENKINS

  Richard Jenkins   Managing Director Accepted and Agreed: Local Insight Media
Holdings, Inc. By:  

/s/ SCOTT POMEROY

  Scott Pomeroy   President and CEO

 

LOGO [g95251g90v02.jpg]



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This indemnity is made part of an agreement, dated September 17, 2009 (which
together with any renewals, modifications or extensions thereof, is herein
referred to as the “Agreement”) by and between Alvarez & Marsal Private Equity
Performance Improvement Group, LLC (“A&M”) and Local Insight Media Holdings,
Inc. (the “Company”), for services to be rendered to the Company by A&M.

A. The Company agrees to indemnify and hold harmless each of A&M, its affiliates
and their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties’ acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s bad faith, gross
negligence, willful misconduct or fraud. The Company also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company for or in connection with the
engagement of A&M, except to the extent that any such liability for losses,
claims, damages, liabilities or expenses are found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s bad faith, gross
negligence, willful misconduct or fraud. The Company further agrees that it will
not, without the prior consent of an Indemnified Party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which such Indemnified Party seeks
indemnification hereunder (whether or not such Indemnified Party is an actual
party to such claim, action, suit or proceedings) unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Party from all liabilities arising out of such claim, action, suit or
proceeding.

B. These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to the Indemnified Parties. In the event that, at
any time whether before or after termination of the engagement or the Agreement,
as a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any Indemnified Party is required to produce
any of its personnel (including former employees) for examination, deposition or
other written, recorded or oral presentation, or A&M or any of its personnel
(including former employees) or any other Indemnified Party is required to
produce or otherwise review, compile, submit, duplicate, search for, organize or
report on any material within such Indemnified Party’s possession or control
pursuant to a subpoena or other legal (including administrative) process, the
Company will reimburse the Indemnified Party for its reasonable out of pocket
expenses, including the reasonable fees and expenses of its counsel and will
compensate the Indemnified Party for the time expended by its personnel based on
such personnel’s then current hourly rate.

LOGO [g95251g69m58.jpg]



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 2

    Indemnification Agreement

 

C. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. If the
Company so elects, and in the event that the Company and the Indemnified Parties
are using the same counsel as provided below, the Company may assume the defense
of such action, proceeding or investigation, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel. If the Company assumes the defense of any such
action, proceeding or investigation, it shall not be liable to any Indemnified
Party for any legal or other expenses subsequently incurred by such Indemnified
Party in connection with the defense of such action or proceeding. If the
Company does not assume the defense of such action, proceeding or investigation,
the Company shall promptly pay expenses reasonably incurred by any Indemnified
Party in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. No Indemnified Party
seeking indemnification, reimbursement or contribution hereunder will, without
the Company’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any claim arising under or in
connection with any action, proceeding or investigation. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

D. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

E. In the event the Company and A&M seek judicial approval for the assumption of
the Agreement or authorization to enter into a new engagement agreement pursuant
to either of which A&M would continue to be engaged by the Company, the Company
shall promptly pay expenses reasonably incurred by the Indemnified Parties,
including attorneys’ fees and expenses, in connection with any motion, action,
or claim made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefore and
regardless of whether such retention or authorization is approved by any court.
The Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys’ fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether as a submission of a fee application or in any other manner,
without offset, recoupment or counterclaim, whether as a secured claim, an
administrative expense claim, an unsecured claim, a prepetition claim or a
postpetition claim.

F. Neither termination of the Agreement nor termination of A&M’s engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing case to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.

G. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.



--------------------------------------------------------------------------------

Local Insight Media Holdings, Inc.


September 17, 2009

Page 3

    Indemnification Agreement

 

Alvarez & Marsal Private Equity Performance Improvement Group, LLC By:  

/s/ RICHARD JENKINS

  Richard Jenkins   Managing Director Local Insight Media Holdings, Inc. By:  

/s/ SCOTT POMEROY

  Scott Pomeroy   President and CEO

 

LOGO [g95251g90v02.jpg]